


110 HCON 403 IH: Recognizing the important contributions of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 403
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Butterfield (for
			 himself, Mrs. Christensen,
			 Ms. Lee, Ms. Clarke, Ms.
			 Edwards of Maryland, Mr. Al Green of
			 Texas, Mr. Thompson of
			 Mississippi, Mr. Towns,
			 Mrs. Jones of Ohio,
			 Mr. Hastings of Florida,
			 Mr. Carson,
			 Ms. Richardson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Illinois,
			 Mr. Cleaver,
			 Ms. Kilpatrick,
			 Mr. Watt, Mr. Scott of Virginia,
			 Mr. Ellison,
			 Mr. Clay, Mr. Payne, Mr.
			 Clyburn, Ms. Waters,
			 Ms. Moore of Wisconsin,
			 Mr. Cummings,
			 Mr. Bishop of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Davis of Alabama,
			 Mr. Conyers,
			 Mr. Jefferson,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Rush, Mr. Meeks of New York,
			 Mr. Cohen,
			 Mr. Meek of Florida,
			 Ms. Watson,
			 Mr. Fattah,
			 Mr. Pallone,
			 Mr. Jackson of Illinois,
			 Mr. Scott of Georgia,
			 Mr. Price of North Carolina,
			 Ms. Schakowsky,
			 Mr. Kucinich,
			 Mr. McGovern,
			 Mr. Snyder,
			 Ms. DeLauro,
			 Ms. Solis,
			 Mr. Grijalva,
			 Ms. Hooley,
			 Mr. Brady of Pennsylvania,
			 Mr. Weiner,
			 Ms. Eshoo,
			 Mrs. Capps,
			 Mr. Stark,
			 Mr. Moran of Virginia,
			 Mr. Kennedy,
			 Ms. Baldwin,
			 Mr. Honda,
			 Mr. Miller of North Carolina,
			 Mr. Gene Green of Texas,
			 Ms. Norton,
			 Mr. Spratt,
			 Mr. Rangel,
			 Mr. Wamp, Mr. Pomeroy, Mr.
			 Larson of Connecticut, Mr.
			 Melancon, Mr. Capuano,
			 Ms. Corrine Brown of Florida,
			 Mr. Waxman,
			 Ms. Berkley, and
			 Ms. DeGette) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the important contributions of
		  African-American doctors on the event of the apology of the American Medical
		  Association to the National Medical Association, an association of
		  African-American doctors, for over a century of racial prejudices and
		  wrongdoings, and for other purposes.
	
	
		Whereas the American Medical Association (AMA) recently
			 apologized to the National Medical Association (NMA), an association of
			 African-American doctors, for its past history of racial inequality toward
			 African-American physicians;
		Whereas the AMA used the occasion to share its current
			 efforts to increase the ranks of minority physicians and their participation in
			 their organization;
		Whereas the NMA, described as the largest and
			 oldest national organization representing African-American physicians and their
			 patients in the United States, was founded in 1895;
		Whereas the NMA is headquartered in the District of
			 Columbia and represents more than 25,000 African-American doctors;
		Whereas the AMA, the largest association of physicians and
			 medical students in the United States, was founded in 1847 and incorporated in
			 1897;
		Whereas the AMA did not allow African-American doctors to
			 join their organization for over a century because of their race;
		Whereas in 1968, the AMA became integrated by amending its
			 constitution and bylaws to punish racial discrimination by permitting the
			 expulsion of constituent societies;
		Whereas the AMA created the Minority Affairs Consortium in
			 1992, which is charged with increasing the number of underrepresented minority
			 medical students and physicians;
		Whereas the AMA established the Commission to End
			 Healthcare Disparities in 1994, whose mission is to “collaborate proactively to
			 increase awareness among physicians and health professionals; use
			 evidence-based and other strategies; and advocate for action, including
			 governmental, to eliminate disparities in health care and strengthen the health
			 care system”;
		Whereas Dr. Lonnie Bristow was named the first
			 African-American president of AMA in 1994;
		Whereas there is still work to be done, as in 1910,
			 African-American doctors made up 2.5 percent of total doctors in United States,
			 and in 2008, Black doctors make up only 2.2 percent of total doctors in the
			 United States;
		Whereas James Derham, born into slavery in 1757, was the
			 first African-American to formally practice medicine, and did not attend
			 medical school;
		Whereas James McCune Smith was the first
			 university-trained African-American doctor, graduating with a medical degree
			 earned in Scotland in 1837;
		Whereas David J. Peck was first African-American to
			 graduate from an American medical school in 1847, and went on practice medicine
			 in the United States;
		Whereas there were 14 African-American medical schools
			 opened after the Civil War;
		Whereas Shaw University’s Leonard Medical School, located
			 in Raleigh, North Carolina, is one of the South’s oldest historically Black
			 colleges and universities;
		Whereas Leonard Medical School was the first Black medical
			 school in the Deep South, and the only Black medical school in North
			 Carolina;
		Whereas Leonard Medical School and its more than 400
			 graduates went on to play important societal roles by leading hospitals,
			 opening libraries, and starting businesses in the healthcare field;
		Whereas Leonard Medical School graduate Aaron Moore became
			 the first African-American physician in Durham, North Carolina;
		Whereas after graduating in Leonard Medical School’s first
			 graduating class, Lawson Andrew Scruggs started a tuberculosis sanatorium in
			 Southern Pines, North Carolina, and was largely responsible for decreasing the
			 death rate in Raleigh, North Carolina’s African-American community; and
		Whereas Leonard Medical School trained African-American
			 doctors who made a positive impact on their communities and paved the way for
			 other African-Americans to enter medicine in the future: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the important contributions of
			 African-American doctors on the event of the apology of American Medical
			 Association (AMA) to the National Medical Association (NMA), an association of
			 African-American doctors, for over a century of racial prejudices and
			 wrongdoings;
			(2)recognizes the efforts of Dr. W. Montague
			 Cobb, former president of the NMA in helping to break down the racial
			 prejudices at the AMA that eventually led to the AMA's full integration;
			(3)recognizes Shaw
			 University’s Leonard Medical School and other historically Black colleges and
			 universities for their role in training African-American doctors who made a
			 positive impact on their communities and paved the way for other
			 African-Americans to enter medicine in the future; and
			(4)encourages more African-Americans to work
			 in medicine and become doctors, nurses, and researchers to benefit the
			 African-American community and society as a whole.
			
